Title: To James Madison from David Gelston, 8 October 1800
From: Gelston, David
To: Madison, James


Dear Sir
New York Octr. 8th. 1800
The extreme anxiety we feel on account of the approaching election must be my apology (if any is necessary) for writing to you on the important subject, can we, may we rely on the integrity of the southern States? We have lately had some reports that have alarmed us from Tennessee, will you let me know how many votes we may certainly calculate upon for Messrs. Jefferson & Burr? We depend on the integrity of Virginia & the southern States as we shall be faithfull & honest in New York, we have strong assurances that Rhode Island will give us three Votes—both sides claim the Victory in Jersey—the 14th Inst. will decide, but if our calculations may be relied upon we shall we will succeed without Jersey, Pennsylvania having no vote.
It would be presuming in me even to suggest to you the immense the infinite importance of the final Issue—rely upon it no exertions will be wanting, no pains will be spared by the republicans in this quarter to save our Constitution to save our Country or in other words to secure the election of Jefferson & Burr—this is by a confidential Friend Mr Alston of So. Carolina—pray let me hear from you—I believe there can be no doubts of your letters coming safe by the Post. I am with the highest esteem most respectfully yours
David Gelston
